Citation Nr: 1419471	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.

2.  Entitlement to service connection for hearing loss of the left ear. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1965 to November 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

These matters were previously before the Board in March 2011, September 2012, and September 2013, when they were remanded to provide the Veteran a VA audiological examination and obtain nexus opinions regarding the Veteran's hearing loss and tinnitus.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  However, as the decision below grants the Veteran's claims in full, any error is harmless.  Therefore, no further discussion addressing compliance with the prior remand directives is necessary.


FINDINGS OF FACT

1.  Resolving the benefit of the doubt in favor of the Veteran, the Veteran's right hearing loss disability has been found to be causally related to active duty.

2.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's preexisting left ear hearing loss disability was aggravated by active duty.

3.  Resolving the benefit of the doubt in favor of the Veteran, the Veteran's bilateral tinnitus has been found to be causally related to active duty.

CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

3.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for right and left hearing loss and tinnitus, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria

Service connection may be established for a disability resulting from a disease or injury in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

If a Veteran seeks service connection for a preexisting disorder noted upon entry into service, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (stating that the Veteran bears the burden of establishing that there was an increase in the disability during service).  If the Veteran meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2013).  To rebut that presumption, the Secretary must show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Id. at 235 n. 6; 38 U.S.C. § 1153 (West 2002).

Analysis 

Right and Left Ear Hearing Loss

The Veteran contends that his current right and left ear hearing loss disabilities are related to his period of active service.

The evidence of record demonstrates that the Veteran has right and left ear hearing loss disabilities for VA purposes under 38 C.F.R. § 3.385 (2013).  Accordingly, the first Shedden element is met.  

With respect to evidence of an in-service disease or injury, the Veteran's DD Form 214 shows that his military occupational specialty was as radio operator, which is an occupation traditionally associated with a moderate probability of in-service noise exposure.  Accordingly, the second Shedden element is met. 

As to element (3), nexus evidence between the Veteran's current hearing loss and his in-service acoustic trauma, the Veteran was provided with VA audiology examinations in May 2008 and April 2011.  Also of record are addendum opinions dated October 2012 and November 2013.  Even taken together, the Board finds that the audiology reports and addendum opinions are inadequate for adjudicating the Veteran's claims.  As such, those opinions are of no probative weight.  

The Board notes that the Veteran's December 1964 service entrance examination indicated that his left ear hearing threshold exceeded 20 decibels at 3000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  As such, left ear hearing loss was demonstrated on the Veteran's service entrance examination, and the presumption of soundness does not attach with regard to the Veteran's left ear.  Nonetheless, a preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).

There is a second audiogram of record dated January 20, 1964.  For several reasons, the Board is unclear whether the date on that audiogram is accurate.  Initially, the Board notes that the Veteran's DD Form 214 reflects that the Veteran first enlisted in January 1965.  Additionally, with the Veteran's service treatment records, the audiogram immediately preceded a dental examination dated January 20, 1965.  This evidence suggests that the January 20th audiogram may have been inadvertently misdated.  If considered a misstatement of the date, the audiogram dated January 20, 1964, would indicate an in-service shift in the Veteran's hearing thresholds.  Accordingly, the Board will resolve this doubt in favor of the Veteran and find that the January 20th audiogram was misdated and presume that it was conducted subsequent to the Veteran's entrance examination audiogram.  

The Board notes that service department audiometer test results prior to October 31, 1967, are assumed to have been reported in American Standards Association (ASA) units, rather than the current International Standards Organization (ISO) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  



When the Veteran's December 1964 audiometric results are converted to the current ISO standard, they are as follows:


HERTZ

500
100
2000
3000
4000
RIGHT
5
0
5
10
-5
LEFT
15
0
0
25
0

When the Veteran's January 20th audiometric results are converted to the current ISO standard, they are as follows:


HERTZ

500
100
2000
3000
4000
RIGHT
20
15
10
20
10
LEFT
20
30
15
25
15

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current right ear hearing loss was incurred during his active service.  As noted above, the Veteran currently has a right ear hearing loss disability and he was exposed to acoustic trauma during service.  Moreover, although his in-service hearing thresholds at 500 and 3000 Hertz are a decibel shy of establishing right ear hearing loss per Hensley, the January 20th audiogram indicates a shift in his right ear hearing thresholds in service that has not been shown of record to be clinically insignificant.  Also, the Board finds the Veteran's report of having experienced longstanding hearing problems to be competent and credible evidence of continuing symptoms during and since active service.  The Veteran's account, in addition to the other aforementioned evidence of record, meets the nexus criteria outlined in 38 C.F.R. § 3.303(d) (2013) as it indicates that his right ear hearing loss is causally related to the in-service acoustic trauma.

With regard to the Veteran's left ear hearing loss, the Board notes that the Veteran's January 20th audiometric test results demonstrate an increase in his preexisting left ear hearing loss disability during service.  In the absence of clear and unmistakable evidence that the preexisting hearing loss was not aggravated by service, the presumption of in-service aggravation is applicable.  Accordingly, the third Shedden element is met with respect to the Veteran's claims for right and left ear hearing loss disability.  

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for right and left ear hearing loss is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tinnitus 

The Veteran claims that his current diagnosis of tinnitus is related to his period of active service, including in-service noise exposure.

The Veteran was diagnosed with bilateral tinnitus at May 2008 and April 2011 audiology examinations.  Accordingly, the first Shedden element has been demonstrated.  

As noted above, the Veteran's specialty was a radio operator, which is an occupation associated with a moderate probability of in-service noise exposure.  Accordingly, noise exposure is conceded.  Furthermore, in a May 2009 statement in support of claim, the Veteran stated that he was exposed to acoustic trauma in the form of high frequency radio feedback, and when he was assigned to the ship's five-inch gun.  The Veteran also reported that he had tinnitus ever since this in-service acoustic trauma.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds that the Veteran is competent to report what he can perceive through his senses.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the second Shedden element has been demonstrated.  

Concerning Shedden element (3), evidence of a nexus between the Veteran's currently diagnosed tinnitus and his in-service noise exposure, the Board notes that there are negative nexus opinions of record.  However, the Board finds deficiencies in the VA examiners' rationales.  Accordingly, the Board finds that the VA opinions are inadequate to make an informed decision on the Veteran's claim and are therefore afforded no probative weight.  

Although an etiological relationship has not been demonstrated through the foregoing VA examination reports, nor otherwise shown through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the third and final Shedden prong.  Davidson v. Shinseki, 581 F.3d at 1316.  In this regard, the Board notes that the Veteran denied experiencing tinnitus on multiple occasions on clinical evaluations after service.  Nevertheless, he has consistently reported experiencing recurring tinnitus since service.  The Board finds that this is sufficient to establish continuity of symptomatology of tinnitus as a chronic organic disease of the nervous system under 38 C.F.R. § 3.309(a) (2013).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current tinnitus was incurred during his active service.  As noted above, the Veteran currently has tinnitus and was exposed to acoustic trauma during service.  The Board finds his report of having experienced tinnitus symptoms during active service and thereafter to be competent and credible evidence of continuing tinnitus symptoms during and since active service.  The Veteran's account, in addition to the other aforementioned evidence of record, meets the nexus criteria outlined in 38 C.F.R. § 3.303(d) (2013) as it indicates that his tinnitus is causally related to the in-service acoustic trauma.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for hearing loss of the right ear is granted.  

Entitlement to service connection for hearing loss of the left ear is granted.  

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


